Title: To John Adams from Joshua Johnson, 2 May 1780
From: Johnson, Joshua
To: Adams, John


     
      Sir
      Nantes 2 May 1780
     
     I am duly honord with your very polite and Freindly favour of the 25th. Ultimo for which I pray your acceptance of my best thanks. I hasten to inform you the Dove will be ready to depart the latter end of next Week and any Commands that you have to convey by her shall be taken particular care of and delivered safe in America if she is fortunate enough to arrive safe, if not I can rely on the prudence of the Capt. to destroy them. A Small Brig departs from this Tomorro for Boston she first touches at L’Orient for the protection of the Alliance, hereafter I will give you timely notice of the Sailling of every America Vessell and will with pleasure receive and forward your Dispatches. I have directed my Freinds to forward me the Maryland News Papers and you may rely on my forwarding you them immediatly on their Arrival and every other interesting Inteligence that comes to my knowledge, in turn I have only to solicit the favour of you to drop me a hint if any thing should be proposed that may affect the price of Tobacco for in this article I am much interested being one of the largest holders in Europe, you may rest assured that I will not abuse your confidence. Mrs. Johnson begs your acceptance of her thanks for your remembrance and kind Inquirys, she presents you and the Young Gentlemen with her respectfull Compliments, and I am with the most sincere regard and esteem Sir, Your Most Obedt. & most Hbl. Serv
     
      Joshua Johnson
     
    